MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                     FILED
      regarded as precedent or cited before any                                            Oct 26 2020, 10:22 am
      court except for the purpose of establishing
                                                                                                CLERK
      the defense of res judicata, collateral                                               Indiana Supreme Court
                                                                                               Court of Appeals
      estoppel, or the law of the case.                                                          and Tax Court




      ATTORNEY FOR APPELLANT
      Julie A. Camden
      Camden & Meridew, P.C.
      Fishers, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the Marriage of:                        October 26, 2020

      Rebecca Brown,                                           Court of Appeals Case No.
                                                               20A-DC-1027
      Appellant-Petitioner,
                                                               Appeal from the
              v.                                               Boone Superior Court
                                                               The Honorable
      Eric Brown,                                              Matthew C. Kincaid, Judge
                                                               Trial Court Cause No.
      Appellee-Respondent.
                                                               06D01-1911-DC-1767



      Kirsch, Judge.


[1]   Rebecca Brown (“Mother”) appeals the trial court’s order that granted the

      petition to transfer jurisdiction to Illinois filed by Eric Brown (“Father”) and

      found that Indiana is an inconvenient forum and Illinois is the more


      Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020       Page 1 of 25
      appropriate forum to resolve all pending child custody and parenting time

      issues. Mother raises the following restated issues for our review:


              I.      Whether the trial court erred in its judgment that Illinois is
                      the more appropriate forum because the evidence
                      presented did not support several of the trial court’s
                      findings; and


              II.     Whether the trial court erred when it found that pursuant
                      to Indiana Code section 31-18.5-2-2, the Uniform
                      Interstate Family Support Act, Illinois solely had
                      jurisdiction over child support.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Mother and Father were married on October 21, 2017 in Illinois, and both

      parties resided in Illinois until the end of 2019. Ex. Vol. 3 at 191. During the

      course of the marriage, a child, L.B.B. (“Child”), was born on October 22,

      2019. Id.; Appellant’s App. Vol. 2 at 11. Mother and Father separated on

      September 14, 2019. Appellant’s App. Vol. 2 at 11. After the parties separated

      and before Child was born, on September 26, 2019, Mother obtained a driver’s

      license in Indiana and changed her address to Zionsville, Indiana. Id. at 22-27.

      However, Mother never told Father that she planned to move to Indiana, and

      Father thought Mother was still living in Illinois up until November 2019. Tr.

      Vol. 2 at 25-26, 52, 53; Ex. Vol. 3 at 197.




      Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 2 of 25
[4]   On October 21, 2019, one day before Child was born, Father sent flowers for

      their anniversary to Mother at her workplace in Illinois, and although she

      acknowledged that the flowers were delivered and sent Father a picture of them

      sitting on her desk, she did not inform Father that she was actually in Indiana

      on that date and that she received the picture of the flowers from her boss in

      Illinois. Tr. Vol. 2 at 57; Ex. Vol. 3 at 199. Child was born in Indiana on

      October 2, 2019, but prior to the date of birth, Father was not aware that Child

      would be born in Indiana. Ex. Vol. 3 at 191; Appellant’s App. Vol. 2 at 11; Tr. Vol.

      2 at 29. A few days prior to Child’s birth, Father asked Mother to tell him the

      name of the hospital that Child would be born in, and Mother informed Father

      that Child would be born at CDH, a hospital in Illinois, even though she knew

      that was not true. Tr. Vol. 2 at 28, 55; Ex. Vol. 3 at 188-89.


[5]   After Child was born, on approximately October 29, 2019, Mother and Child

      came to Illinois and lived with Mother’s parents for several weeks. Tr. Vol. 2 at

      22; Ex. Vol. 3 at 92-112. During this time, Father was able to visit with Child on

      several occasions at the home of Mother’s parents. Tr. Vol. 2 at 23; Ex. Vol. 3 at

      92-112. Father’s last visit with Child in Illinois was on November 17, 2019. Tr.

      Vol. 2 at 23.


[6]   On November 25, 2019, Mother filed a petition for custody, parenting time,

      and child support in Indiana, in which she alleged that both she and Child were

      residents of Indiana and that Father was a resident of Illinois. Appellant’s App.

      Vol. 2 at 8-9. Mother also alleged that Indiana had jurisdiction to make an

      initial custody determination and requested that she receive sole legal and
      Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 3 of 25
      physical custody of Child and that Father receive parenting time in accordance

      with Indiana’s parenting time guidelines. Id. The trial court in Indiana set the

      petition for hearing on December 20, 2019. Id. at 3.


[7]   On December 11, 2019, Father filed a petition for dissolution of marriage in

      Illinois and requested the trial court in Illinois to determine that it is in the best

      interests of Child that “allocation of parental time be apportioned by and

      amongst the parties on an equal basis and that the parties jointly share in the

      decision making authority regarding the parental responsibilities” for Child and

      that child support be determined according to Illinois law. Id. at 15-18. On

      December 13, 2019, Father filed a Notice of Interstate Custody Dispute and a

      motion to dismiss Mother’s petition with the Indiana trial court, in which he

      asserted that the Indiana trial court did not have subject matter or personal

      jurisdiction. Id. at 11-14.1 Father alleged that he and Mother were residents of

      Illinois and that Indiana is not the home state of Child because Mother’s

      primary residence was in Illinois, she had resided in Illinois throughout her

      pregnancy, her employment was in Illinois, she returned to Illinois to reside for

      several weeks after Child was born, and Mother was deceptive regarding her

      whereabouts and intentions. Id. at 12. Father also asserts that the Indiana trial

      court did not have personal and subject matter jurisdiction to make a child




      1
       In filing Father’s motions and objections to the jurisdiction of Indiana over custody and child support,
      Father’s attorneys only filed a limited appearance. See Appellant’s App. Vol. 2 at 11, 30, 41.

      Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020                  Page 4 of 25
       support determination pursuant to the Uniform Interstate Family Support Act.
Id. at 13.


[8]    On December 17, 2019, Mother filed an objection to Father’s motion to

       dismiss, in which she asserted that she was a resident of Indiana since

       September 2019 and that Child was also a resident of Indiana because he was

       born in Indiana and lived in Indiana his entire life except for a few trips to

       Illinois to allow Father visitation. Id. at 20-21. Mother attached several

       exhibits to her objection to show that she had been a resident of Indiana since

       September 26, 2019, including a driver’s license, a change of address

       acknowledgment from the post office, a letter from her credit card company, a

       library card, and paystubs. Id. at 22-27.


[9]    On December 17, 2019, Father filed a response to Mother’s objection, alleging

       that Mother was not being forthright in her objection because her property, the

       marital residence, is located in Illinois and her employer was an Illinois

       company. Id. at 31. He further argues that, even if Mother resided in Indiana,

       she had been deceptive to Father regarding where she was living. Id. at 32.

       Father also asserted that Indiana did not have personal jurisdiction over him

       and could not make a child support determination. Id. at 33.


[10]   On December 20, 2019, the trial court held a hearing on Mother’s petition for

       an initial custody determination and Father’s motion to dismiss. Id. at 40.




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 5 of 25
       Father did not personally appear2 but appeared by limited appearance by his

       counsel.3 Id. After hearing argument regarding the motion to dismiss and

       evidence on Mother’s petition for custody, the trial court denied Father’s

       motion to dismiss and found it had authority to make an initial custody

       determination. Id. The trial court ordered that Mother have primary custody

       of Child and that Father have parenting time according to Indiana parenting

       time guidelines; the trial court also took Mother’s request for child support

       under advisement. Id.


[11]   On January 18, 2020, Father filed a Petition to Transfer Jurisdiction to Illinois

       Pursuant to Uniform Child Custody Jurisdiction and Enforcement Act

       (“UCCJEA”), in which he alleged that Indiana is an inconvenient forum under

       the circumstances and that Illinois is the more convenient and appropriate

       forum to make child support and custody determinations. Id. at 41-45. Father

       alleged that although Mother and Child were currently in Indiana, Mother had

       fled to Indiana from Illinois without the knowledge or consent from Father and

       intentionally misled Father to believe she was still in Illinois and would be

       giving birth to the minor child in Illinois. Id. at 42. He also asserted that Child

       and both Mother and Father have significant connections with Illinois in that

       both parties resided in Illinois during the marriage, Mother owned real




       2
        Father did not appear on advice of his counsel because he did not want to risk waiving personal jurisdiction
       on the child support issue, which he risked waiving if he appeared at the hearing. Tr. Vol. 2 at 4, 36.
       3
         Father’s counsel informed the trial court that her appearance at the hearing was a limited appearance and
       that she was appearing only to contest jurisdiction and to argue the motion to dismiss. Tr. Vol. 2 at 2, 3, 4.

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020                    Page 6 of 25
       property in Kane County, Illinois, Child was conceived in Illinois, Mother

       received virtually all of her prenatal care in Illinois, and both parties are or were

       employed on a full-time basis in Illinois. Id. at 43. Father further argued that

       Illinois was the more convenient forum because: (1) the Indiana trial court

       lacked personal and subject matter jurisdiction to make a child support

       determination pursuant to the Uniform Interstate Family Support Act

       (“UIFSA”) and did not have personal jurisdiction over Father; (2) the parties

       owned property in and are residents of Illinois, which meant that Illinois had

       personal and subject matter jurisdiction over child support; (3) neither party

       could file a petition for dissolution in Indiana because neither party had been a

       resident of Indiana for six months; and (4) Illinois was the more convenient and

       appropriate forum to address the child-related issues to avoid two different

       courts making decisions regarding Child. Id. at 43-44. On January 9, 2020,

       Mother filed an objection to Father’s petition to transfer jurisdiction, claiming

       that, pursuant to the UCCJEA, the only state with jurisdiction is Indiana as it is

       Child’s home state and that Illinois would be an inconvenient forum because

       “everything from [Child’s] life is in Indiana, including his pediatrician, hospital

       records, the daycare places Mother contacted . . ., all of his belongings, his

       surgeons . . .[,]” and that Mother would have to bring more than ten witnesses

       to Illinois. Id. at 46-49.


[12]   On January 24, 2020, the Indiana trial court had a telephonic conference with

       the Illinois trial court and discussed that a request for an order of child support

       was under advisement in Indiana and that Father also had a pending motion to


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 7 of 25
       transfer jurisdiction to Illinois, and Mother had asked for a final hearing on

       custody. Id. at 51. The Illinois trial court stated that a hearing was set in

       Illinois on provisional matters related to the dissolution, and the Indiana trial

       court explained that it would be ruling on the child support issue under

       advisement and setting the other pending motions for hearing. Id. Thereafter,

       on January 27, 2020, the trial court in Indiana issued an order finding that “for

       purposes of child support establishment governed by the [UIFSA] which

       governs personal jurisdiction for . . . child support determinations [that] Indiana

       lack[ed] personal jurisdiction over [Father]” to order him to pay child support

       and denied Mother’s request for a weekly child support order. Id. at 52.

       Mother filed a motion to reconsider or to correct error on the decision denying

       to award child support or in the alternative to dismiss Father’s motion to

       transfer jurisdiction. Id. at 53-56. Father filed a response and objection to this

       motion. Id. at 57-60. Mother then filed a motion to either strike Father’s

       pleadings or to find that Father had submitted to the jurisdiction of Indiana by

       filing the pleadings. Id. at 61-63.


[13]   On March 3, 2020, a hearing was held on Father’s motion to transfer

       jurisdiction to Illinois pursuant to the UCCJEA. Tr. Vol. 2 at 19. At the

       hearing, Father testified that he was seeking to transfer jurisdiction to Illinois

       because it was inconvenient for him to travel to Indiana and that Mother would

       already have to travel to Illinois to litigate issues of child support. Id. at 24, 34.

       Father also testified that he had no reason to believe that the Illinois court could

       not handle the issues of custody and that there was a hearing concerning child

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 8 of 25
       support set for March 5, 2020 in the Illinois court. Id. at 24-25. Father testified

       that he believed that Mother filed her petition for custody in Indiana because of

       the difference between the two states’ laws, and Mother testified that she was

       aware on the date that the petition for custody was filed that Illinois had no

       parenting time guidelines and could favor either party as opposed to Indiana

       that has set parenting time guidelines. Id. at 30-31, 55, 74. Mother also testified

       that all of her witnesses and Child’s activities, which included Child’s doctors,

       swimming instructor, the library, the church they attended, breast feeding

       support group, mother’s group, and daycare, were located in Indiana and these

       witnesses would have to travel to Illinois at Mother’s expense. Id. at 60, 63-64.


[14]   On April 28, 2020, the trial court issued an order that concluded that Indiana is

       an inconvenient forum and that Illinois is the more appropriate forum to

       resolve all of the pending child custody and parenting time issues and ordered

       that all proceedings in Indiana were to be stayed and the jurisdiction of all

       issues regarding child custody and parenting time of Child were to be

       transferred to the Circuit Court of Kane County, Illinois. Appellant’s App. Vol. 2

       at 64-70. On April 28, 2020, the trial court also issued an order denying as

       moot Mother’s motion to strike Father’s pleadings or to find Father had

       submitted to the jurisdiction of Indiana. Id. at 71. On May 1, 2020, Mother

       filed a motion to correct error or reconsider, arguing that the evidence did not

       support the trial court’s findings. Id. at 72-76. Mother now appeals.




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 9 of 25
                                      Discussion and Decision
[15]   We begin by noting that Father has not filed an appellee’s brief. When an

       appellee fails to file a brief, we need not undertake the burden of developing an

       argument on appellee’s behalf. C.V. v. C.R., 64 N.E.3d 850, 852 (Ind. Ct. App.

       2016). Instead, applying a less stringent standard of review, we may reverse the

       trial court’ s judgment if the appellant can prove a case of prima facie error. Id.

       “Prima facie error in this context is defined as, ‘at first sight, on first appearance,

       or on the face of it.’” Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1068 (Ind.

       2006) (quoting Santana v. Santana, 708 N.E.2d 886, 887 (Ind. Ct. App. 1999)).


[16]   Mother argues that the trial court erred in its order transferring jurisdiction to

       Illinois as the more appropriate forum because the evidence did not support the

       trial court’s findings. Where, as here, the trial court issued special findings and

       conclusions thereon pursuant to Indiana Trial Rule 52, our review of such

       findings and conclusions is two-tiered. In re Paternity of D.T., 6 N.E.3d 471, 474

       (Ind. Ct. App. 2014). First, we consider whether the evidence supports the

       findings, and second, whether the findings support the judgment. Coulibaly v.

       Stevance, 85 N.E.3d 911, 915 (Ind. Ct. App. 2018). The trial court’s findings

       and conclusions will be set aside only if they are clearly erroneous -- that is,

       where a review of the record leaves us with a firm conviction that a mistake has

       been made. Id. at 915-16. In conducting our review, we will neither reweigh

       the evidence nor judge the credibility of witnesses. Id. at 916. Instead, we will

       consider only the evidence favorable to the trial court’s judgment. Id.



       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 10 of 25
                                    I.       Jurisdiction for Custody
[17]   Mother contends that the trial court erred when it found that Indiana is an

       inconvenient forum to determine custody and parenting time issues and that

       Illinois is a more appropriate forum to determine those issues. “‘The

       fundamental principle underlying the UCCJA is that once a court with a

       jurisdictional basis exercises jurisdiction over a custody issue, that court retains

       exclusive jurisdiction over all custody matters so long as a significant

       connection remains between the controversy and the state.’” In re Paternity of

       J.G.L., 107 N.E.3d 1086, 1090 (Ind. Ct. App. 2018) (quoting In re Custody of

       A.N.W., 798 N.E.2d 556, 561 (Ind. Ct. App. 2003), trans. denied). As long as

       one parent continues to reside in Indiana, a “significant connection” to Indiana

       remains, but a trial court has discretion to defer to another court that is a more

       convenient forum to litigate the issues. Id.


[18]   Under the UCCJA, a trial court may decline to exercise its jurisdiction any time

       before issuing a decree if it finds that it is an inconvenient forum and that a

       court of another state is a more appropriate forum. Barwick v. Ceruti, 31 N.E.3d
1008, 1014 (Ind. Ct. App. 2015). In determining whether to relinquish its

       jurisdiction to a more convenient forum, a court is required to consider whether

       it is in the child’s best interest that another state assume jurisdiction. Id.

       Indiana Code section 31-21-5-8 provides:


               (a) An Indiana court that has jurisdiction under this article to
               make a child custody determination may decline to exercise its
               jurisdiction at any time if the Indiana court determines that:


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 11 of 25
        (1) the Indiana court is an inconvenient forum under the
        circumstances; and


        (2) a court of another state is a more appropriate forum.


        The issue of inconvenient forum may be raised on motion of a
        party, the court’s own motion, or request of another court.


        (b) Before determining whether an Indiana court is an
        inconvenient forum, the Indiana court shall consider whether it is
        appropriate for a court of another state to exercise jurisdiction.
        For this purpose, the Indiana court shall allow the parties to
        submit information and shall consider the relevant factors,
        including the following:


        (1) Whether domestic violence has occurred and is likely to
        continue in the future and which state is best able to protect the
        parties and the child.


        (2) The length of time the child has resided outside Indiana.


        (3) The distance between the Indiana court and the court in the
        state that would assume jurisdiction.


        (4) The relative financial circumstances of the parties.


        (5) An agreement of the parties as to which state should assume
        jurisdiction.


        (6) The nature and location of the evidence required to resolve
        the pending litigation, including the child’s testimony.




Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 12 of 25
               (7) The ability of the court of each state to decide the issue
               expeditiously and the procedures necessary to present the
               evidence.


               (8) The familiarity of the court of each state with the facts and
               issues in the pending litigation.


       Ind. Code § 31-21-5-8(a), (b). We have held that this “list is not exclusive, and

       that courts may consider all relevant factors, including factors not listed in

       Indiana Code section 31-21-5-8(b).” Tamasy v. Kovacs, 929 N.E.2d 820, 827

       (Ind. Ct. App. 2010).


[19]   Mother argues that the trial court erred in determining that Illinois is the more

       appropriate forum to decide the issues of custody and parenting time because

       the evidence presented at the hearing did not support the trial court’s findings.

       She first contends that the trial court erred in finding that “just prior to filing in

       Indiana, Mother resided in Illinois” and “text messages between the parties

       were submitted evidencing the Mother had been living with her parents who

       reside in Illinois, for some time after [Child] was born.” Appellant’s App. Vol. 2

       at 66-67. Mother asserts that the evidence presented did not support these

       findings.

[20]   The evidence most favorable to the trial court’s judgment showed that,

       although Mother submitted evidence that she moved to Indiana in September

       2019 and Child was born in Indiana on October 22, 2019, shortly after Child

       was born, on October 29, 2019, Mother moved back to Illinois and was living

       with her parents for several weeks. Tr. Vol. 2 at 22; Ex. Vol. 3 at 92-114. Mother

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 13 of 25
       sent text messages to Father in which she stated that she was living with her

       parents in Illinois because Child was a newborn and she appreciated the

       support and help from them. Ex. Vol. 3 at 95. During the weeks between

       October 29 and November 17, 2019, Father was able to visit with Child

       frequently and Mother’s text messages, which created a reasonable inference

       that she was residing in Illinois at her parents’ home for this approximately

       three-week period, especially considering that the evidence showed that it was

       an approximately six-hour round trip to get between her parents’ home in

       Illinois and the house where she was living in Indiana. Id. at 92-114; Tr. Vol. 2

       at 23, 58. Her text messages also made references to her travel back and forth

       between the states, and they showed that she arrived in Illinois on October 29,

       2019 and stayed in Illinois until November 17, 2019 with a two-day trip back to

       Indiana November 8-10. Ex. Vol. 3 at 92-114; Tr. Vol. 2 at 23. Much of

       Mother’s argument focuses on the time prior to the birth of Child and Father’s

       knowledge that she was in Indiana at that time; however, the trial court’s

       findings addressed the span of time after Child was born and Mother filed her

       petition, which was about a month. Looking at the evidence most favorable to

       the trial court’s judgment, we conclude that the evidence presented supported

       these findings.


[21]   Mother next asserts that the evidence did not support the following findings by

       the trial court: (1) “few records exist in Indiana that would impede or otherwise

       delay decisions out of the Illinois Court”; (2) the trial court is “unaware of any

       reason to believe that the Illinois Court could not handle custody matters


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 14 of 25
expeditiously”; (3) “neither [c]ourt has more familiarity with the facts and

issues pending than the other”; and (4) “the parties will be required to litigate in

two jurisdictions, and subsequently bear an undue financial burden for two sets

of attorneys.” Appellant’s App. Vol. 2 at 68. We first note that, in arguing that

the above findings are not supported by the evidence, Mother only sets forth

portions of the challenged findings. For example, as to (1), the trial court’s

complete finding stated: “The minor Child is a newborn and, given the young

age of the child, few records exist in Indiana that would impede or otherwise

delay decisions out of the Illinois Court.” Id. As to (2), the complete finding

stated: “This Court is unaware of any reason to believe that the Illinois Court

could not handle custody matters expeditiously. Father had requested the

Illinois Court to resolve Child custody and parenting time issues through his

Petition for Dissolution of Marriage.” Id. The full finding that contains (3)

states: “Both the Indiana case and the Illinois case were filed within a month of

the other and, given the young age of the child, neither Court has more

familiarity with the facts and issues pending than the other.” Id. Finally, as to

(4), the full finding stated: “Since this Court does not have the jurisdiction over

the parties dissolution of marriage, nor the issue of child support, if the issue of

custody is not transferred to Illinois, the parties will be required to litigate in

two jurisdictions, and subsequently bear an undue financial burden for two sets

of attorneys.” Id. Reviewing the finding in their full context aids in

determining if the evidence supported them.




Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 15 of 25
[22]   The evidence most favorable to the trial court’s judgement showed that, at the

       time that Mother’s petition was filed and throughout the proceedings that

       occurred in Indiana, Child was an infant and only a few months old, and,

       therefore, few records existed in Indiana that would delay a decision in the

       Illinois court. Mother maintains that voluminous amounts of evidence had

       been admitted in the Indiana court, including close to 500 pages of medical

       records; however, close to 300 pages of those pertained to Mother, and

       although close to 200 pages pertained to Child, there was no showing as to how

       that evidence would be relevant to determining custody or how it would be

       onerous to have the same evidence admitted in the Illinois court. The evidence

       also showed that, prior to the March 3, 2020 hearing on Father’s petition to

       transfer jurisdiction, the Indiana court had only held one hearing, which was a

       brief hearing to establish an initial custody determination. Tr. Vol. 2 at 2-18.

       Mother also asserts that all of her witnesses, including Child’s doctors,

       swimming instructor, the library they frequented, the church they attended,

       breast feeding support group, mother’s group, and daycare, are in Indiana and

       that it would be a hardship for more than ten witnesses to travel to Illinois for

       custody proceedings and she would be deprived of rebuttal witnesses if she did

       not bring them. However, there was no evidence presented that these ten

       witnesses would be necessary to make a custody determination and would need

       to travel to Illinois for any custody proceedings.

[23]   Evidence presented also established that Father filed a petition for dissolution in

       Illinois on December 11, 2019 within sixteen days after Mother filed her


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 16 of 25
       original petition, and that Illinois is the only jurisdiction where the dissolution

       could be filed because neither Mother nor Father had resided in Indiana for six

       months at the date of filing.4 Appellant’s App. Vol. 2 at 15-18. Father testified at

       the March 3, 2020 hearing that there was a hearing set for March 5, 2020 in the

       Illinois court regarding child support and that he had no problems getting

       prompt hearings set in Illinois and did not foresee a problem with getting

       additional hearings expeditiously set in the future for custody proceedings in

       Illinois. Tr. Vol. 2 at 24-25. Additionally, in its order on January 27, 2020, the

       trial court found that Indiana lacked personal jurisdiction over Father under the

       UIFSA to order him to pay child support and denied Mother’s request for a

       weekly child support order. Appellant’s App. Vol. 2 at 52. Therefore, Illinois had

       jurisdiction over both the dissolution proceedings and any determination of

       child support, and if Indiana did not transfer jurisdiction of the custody and

       parenting time determinations, the parties would be forced to litigate in two

       different jurisdictions and incur the costs of doing so. We conclude that

       evidence was presented to support the challenged findings.

[24]   Mother next contends that the evidence did not support the trial court’s finding

       that “Mother knew Indiana’s parenting time guidelines were more favorable to

       her than the child custody laws in Illinois.” Id. at 70. Again, Mother only sets




       4
         See Ind. Code § 31-15-2-6(a) (requiring that, in order to filed for dissolution in Indiana, one of the parties to
       a dissolution must have been a resident of Indiana for six months immediately preceding the filing of the
       petition).



       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020                      Page 17 of 25
       out a portion of the trial court’s finding. The complete finding stated: “Mother

       also testified she knew Indiana’s parenting time guidelines were more favorable

       to her than the child custody laws in Illinois and that she became aware of this

       fact prior to her filing in Indiana.” Id.


[25]   At the hearing, Mother testified that it was her understanding that, because

       Illinois did not have parenting time guidelines, there could be a more favorable

       outcome for either party and that it could be “a free for all,” but that in Indiana

       there are parenting time guidelines. Tr. Vol. 2 at 55-56, 74. Mother also

       testified that she was aware of these differences on November 25, 2019, the date

       that she filed her petition for custody and parenting in Indiana. Id. at 74. From

       this evidence, the trial court could make a reasonable inference that, due to

       Indiana having parenting time guidelines unlike Illinois, that Mother was aware

       that Indiana’s parenting time guidelines were more favorable to her than the

       child custody laws in Illinois, which she referred to as a “free for all” and that

       she became aware of this fact prior to her filing in Indiana. Id. Evidence was

       presented to support this finding.

[26]   Finally, Mother argues that the trial court erred in finding that “Mother’s

       actions leading up to her November 25, 2019 filing in Indiana were intended to

       deceive Father and but for Mother’s actions, there would be no question as to

       whether Illinois had jurisdiction over the child custody issues.” Appellant’s App.

       Vol. 2 at 69. Mother initially asserts that the trial court could not make this

       finding due to claim preclusion under the doctrine of res judicata because on

       December 20, 2019, the trial court found that it had jurisdiction to make an

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 18 of 25
       initial custody determination and denied Father’s motion to dismiss but did not

       indicate any finding of deception by Mother, which had been argued by Father

       in his motions prior to the hearing on December 20, 2019. Mother contends

       that by determining the issue of initial custody and denying Father’s motion to

       dismiss, the trial court made a decision not to dismiss due to deception, and

       therefore, the issue of whether Mother acted with deception was res judicata

       and could not be relitigated.

[27]   Claim preclusion, applies where a final judgment on the merits has been

       rendered and acts as a complete bar to a subsequent action on the same issue or

       claim between those parties and their privies. Freels v. Koches, 94 N.E.3d 339,

       342 (Ind. Ct. App. 2018). When claim preclusion applies, all matters that were

       or might have been litigated are deemed conclusively decided by the judgment

       in the prior action. Id. Here, in denying Father’s motion to dismiss and in

       making the initial custody determination, the trial court stated it was basing its

       finding on the fact that Indiana was the home state of Child on the date of the

       commencement of the proceedings. Tr. Vol. 2 at 7. Although Father had

       argued deception by Mother in his pleadings, the trial court made no finding

       regarding deception and instead found that it had jurisdiction to make an initial

       custody determination because Indiana was the home state of Child on the date

       the proceedings were commenced. Mother initiated the proceedings by filing

       her petition on November 25, 2019, and although Father argued deception by

       Mother on a prior date, from at least the date of the commencement of




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 19 of 25
       proceedings, there was no further claim of deception. We do not find that the

       trial court’s finding of deception by Mother was precluded by claim preclusion.


[28]   Mother further argues that the evidence did not support this finding. The

       evidence most favorable to the trial court’s judgment showed that Mother never

       told Father that she planned to move to Indiana, and Father thought Mother

       was still living in Illinois up until November 2019. Id. at 25-26, 52, 53; Ex. Vol.

       3 at 197. On October 21, 2019, one day before Child was born, Father sent

       flowers for their anniversary to Mother at her workplace in Illinois, and

       although she acknowledged that the flowers were delivered and sent Father a

       picture of them sitting on her desk, she did not inform Father that she was

       actually in Indiana on that date and that she received the picture of the flowers

       from her boss in Illinois. Tr. Vol. 2 at 57; Ex. Vol. 3 at 199. Child was born in

       Indiana on October 2, 2019, but prior to the date of birth, Father was not aware

       that Child would be born in Indiana. Ex. Vol. 3 at 191; Appellant’s App. Vol. 2 at

       11; Tr. Vol. 2 at 29. A few days prior to Child’s birth, Father asked Mother to

       tell him the name of the hospital that Child would be born in, and Mother

       informed Father that Child would be born at CDH, a hospital in Illinois, even

       though she knew that was not true. Tr. Vol. 2 at 28, 55; Ex. Vol. 3 at 188-89.

       After Child was born, on approximately October 29, 2019, Mother and Child

       came to Illinois and lived with Mother’s parents for several weeks. Tr. Vol. 2 at

       22; Ex. Vol. 3 at 92-112. On November 16, 2019, Mother told Father that

       during her maternity leave, she planned to spend more time with her family in

       Indiana but did not inform him that she actually planned to move there

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 20 of 25
       permanently. Ex. Vol. 3 at 115. In fact, in the same text message, she told

       Father that she planned to come back to Illinois after Child’s next doctor’s

       appointment. Id. Evidence was presented at the hearing to support the finding

       that Mother’s actions leading up to her November 25, 2019 filing in Indiana

       were intended to deceive Father.


[29]   Lastly, Mother argues that the trial court abused its discretion in determining

       that Indiana is an inconvenient forum and that Illinois is a more appropriate

       forum for custody and parenting time proceedings. She asserts that the trial

       court ignored where the witnesses and evidence were located, that hearings had

       already been held in Indiana, and that everything would have to be reheard in

       Illinois, thereby duplicating costs. Mother claims that it would be an undue

       hardship on her to take her ten witnesses and the evidence to Illinois, when

       there was no evidence in Illinois and Father was the only witness in Illinois.

       We disagree.


[30]   The trial court thoroughly reviewed each of the factors under Indiana Code

       section 31-21-5-8(b) and noted that 1) there was no evidence of domestic

       violence; 2) Child was born on October 22, 2019, one month prior to Mother’s

       initial filing, and although Mother asserted that Child had always resided in

       Indiana since birth, evidence showed that Mother and Child had spent nearly as

       much time in Illinois as Indiana between his birth and the filing of Mother’s

       petition; 3) the distance between the Indiana court and the Illinois court is

       approximately three hours; 4) both parties testified that they could not afford to

       litigate in both Indiana and Illinois and that neither could afford two sets of

       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 21 of 25
       attorneys to litigate in both jurisdictions; 5) dissolution proceedings were

       pending in Illinois and Indiana could not exercise jurisdiction over the

       dissolution; 6) the trial court had previously found that it lacked personal

       jurisdiction over Father to order him to pay child support, and it appeared that

       the Illinois Court would have personal jurisdiction and subject matter

       jurisdiction to order child support, to dissolve the marriage and to divide

       property; 7) the Indiana court did not have jurisdiction over the parties’

       dissolution or the issue of child support and if the issue of custody was not

       transferred to Illinois, the parties would be required to litigate in two

       jurisdictions, which would cause the parties undue financial burden for two sets

       of attorneys; 8) although the parties did not agree which state should exercise

       jurisdiction for custody issues, they did agree that Illinois had jurisdiction for

       the dissolution; 9) both cases in Indiana and Illinois were filed within a month

       of each other and given the young age of Child, neither court was more familiar

       with the facts and issues involved, the Illinois court was already aware of the

       issues involved, and both parties already retained attorneys in Illinois; and 10)

       Father believed that Mother was residing in Illinois prior to Child’s birth and

       shortly thereafter, that Mother intentionally misled Father to believe that Child

       would be born in Illinois, and Mother’s action leading up to filing her petition

       on November 25, 2019 were intended to deceive Father.

[31]   Mother’s arguments are requests for us to reweigh the evidence, which we

       cannot do. Coulibaly, 85 N.E.3d at 916. The trial court did not abuse its




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 22 of 25
       discretion in concluding that Indiana is an inconvenient forum and that Illinois

       is a more appropriate forum to determine the custody and parenting time issues.


                               II.      Jurisdiction for Child Support
[32]   Mother argues that the trial court erred when it found that pursuant to UIFSA,

       Indiana Code section 31-18.5-2-1, that Illinois had sole jurisdiction over child

       support. Mother asserts that Father submitted to the jurisdiction of Indiana,

       and therefore, the Indiana trial court could exercise personal jurisdiction over

       Father for purposes of determining child support. She maintains that Father

       was served in Indiana and filed several responsive pleadings with the Indiana

       trial court, including a response to Mother’s objection to his motion to dismiss

       and his petition to transfer jurisdiction to Illinois, which had the effect of

       submitting to the jurisdiction of the Indiana trial court.


[33]   Indiana Code section 31-18.5-2-1 provides in relevant part:


               In a proceeding to establish or enforce a support order or to
               determine parentage of a child, an Indiana tribunal may exercise
               personal jurisdiction over a nonresident individual or the
               individual’s guardian or custodian if:


               (1) the individual is personally served with a summons, notice, or
               subpoena within this state;


               (2) the individual submits to the jurisdiction of Indiana by
               consent in a record, by entering a general appearance, or by filing
               a responsive document having the effect of waiving any contest
               to personal jurisdiction.


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 23 of 25
       Ind. Code § 31-18.5-2-1(a)(1), (2). Further,

               A party to a child custody proceeding, including a modification
               proceeding, or a petitioner or respondent in a proceeding to
               enforce or register a child custody determination, is not subject to
               personal jurisdiction in Indiana for another proceeding or
               purpose solely by reason of having participated, or of having
               been physically present for the purpose of participating, in the
               proceeding.


       Ind. Code § 31-21-3-4.


[34]   In its order finding that Indiana was not a convenient forum to determine the

       custody issues, the trial court reiterated that it had issued an order on January

       27, 2020 that found pursuant to Indiana Code section 31-18.5-2-1 that Indiana

       lacked personal jurisdiction over Father to order child support. Appellant’s App.

       Vol. 2 at 68. The evidence presented showed that, contrary to Mother’s

       contention, Father was not served in Indiana as Mother’s attempt to serve him

       at the March 3, 2020 hearing had no effect because, under Indiana Code section

       31-21-3-4, he was not subject to personal jurisdiction in Indiana for child

       support merely because he appeared and participated as a party at a hearing in a

       child custody proceeding. The evidence also showed that in filing Father’s

       motions and objections to the jurisdiction of Indiana over custody and child

       support, Father’s attorneys only filed a limited appearance. Id. at 11, 30, 41.

       Additionally, although Mother is correct that Father filed several motions and

       responses with the trial court, none of these pleadings had the effect of waiving

       his contest to personal jurisdiction. All the pleadings stated that Father was not


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 24 of 25
       consenting to Indiana having jurisdiction and were all filed for the purposes of

       objecting to Indiana exercising jurisdiction over child custody and child support

       issues and seeking to either dismiss Mother’s petition or to transfer jurisdiction

       to Illinois. Id. at 11-14, 30-34, 41-45, 57-60. None of Father’s pleadings had

       “the effect of waiving any contest to personal jurisdiction.” See Ind Code § 31-

       18.5-2-1(a)(2). The trial court did not err in finding at pursuant to Indiana Code

       section 31-18.5-2-1, Indiana lacked personal jurisdiction over Father to order

       child support.

[35]   Affirmed.

       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1027 | October 26, 2020   Page 25 of 25